DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
2.	The terminal disclaimer filed on 4/25/2022, has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
3.	Applicant's arguments filed 4/25/2022 have been fully considered but they are not persuasive.
	Applicant in general argues (see remarks, pages 8-9) that, the polarization in McEldowney, is different than the predetermined polarization, as claimed. And Accordingly, McEldowney’s polarizer would NOT block lights with polarizations different from the predetermined polarization” as claimed. 
	Examiner respectfully disagrees; it is noted that the entire disclosure of the reference, McEldowney, teaches polarized image sensor configured to obtain image data relating to an object illuminated by a structured light source, e.g., light source as shown in figs. 1-4, such as light source 410, having a predetermined light pattern, and further uses bandpass filter/polarizer to allow reflected/polarized light pass through and block/filter out other lights, e.g., outside the predetermined polarization, in addition selectively transmit through the light of a predetermined polarization and blocks lights of other polarizations (please see action below, also paragraphs 0034,0045,0078,0094).
	In view of the above, it is believed that the rejection is proper and claims 1-20 are finally rejected for the same reason, as stated in the previous action. The rejection is being restated for applicant convenience.
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102
and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-3,6-13 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over
McEldowney (US 2021/0084206) in view of Schmidt et al. (US 2020/0221068).
	Regarding claim 1, McEldowney discloses a structured-light scanning system, comprising; a structured-light source that generates an emitted polarized light with a redetermined pattern and predetermined polarization (e.g., light source as shown in figs. 1-4, e.g., element 410, paragraphs 0005,0031,0070-0071,0074-0075,0080), the emitted polarized light being then projected onto and reflected from a surface of an object (e.g., figs. 2 and 4), resulting in a reflected polarized light (e.g., the return light from the surface in figs. 2 and 4, is the reflected polarized light, paragraphs 0033,0035,
0044,0078,0082), a polarizer that lets the modulated polarized light pass through while blocking other lights with polarizations different from the predetermined polarization, thereby outputting a filtered polarized light (e.g., the reference through-out the disclosure, discloses polarized image sensor configured to obtain image data relating to an object illuminated by a structured light source, e.g., light source as shown in figs. 1-4, such as light source 410, having a predetermined light pattern, and further uses bandpass filter/polarizer to allow reflected/polarized light having a predetermined polarization pass/transmit through and block/filter out other lights, e.g., outside the predetermined polarization, in addition selectively transmits/passes through the light of a predetermined polarization and blocks lights of other polarizations (e.g., figs. 2 and 4, paragraphs 0034,0045,0078,0094), and an image sensor that detects the filtered polarized light (e.g., image sensor as shown in figs. 2 and 4).
	McEldowney is silent in regards to polarization modulator to adjust polarization state of
the reflected polarized light, resulting in a modulated polarized light.
	Schmidt in the same field of endeavor (e.g., figs. 1 and 5-10, paragraphs 0027-0028,0046,
0056,0073,0081,0084,0102,0109-0110,0113-0115,0121,0132) teaches the use of the above polarization modulator to adjust/control modulated characteristic, such as intensity of the light, its polarization state, etc.; and further in paragraph 0109 teaches band-pass filter 522, which is configured to block light at wavelengths other than those generated by illumination subsystem 510. 
	In view of the above, it would have been obvious before the effective filing date of the
claimed invention to a person having ordinary skill in the art to modify the teaching of
McEldowney, in accordance with the teaching of Schmidt, by incorporating a polarization
modulator to control the modulated characteristic, as suggested by the reference in the above paragraphs.
	Regarding claim 2, the combination of McEldowney and Schmidt teach the system of
claim 1, further comprising; a band-pass filter disposed over the image sensor (McEldowney, spectral filter may be a band-pass, paragraphs 0046,0078), the band-pass filter passing light with frequencies
within a specific range and attenuating light with frequencies outside the range (please refer to claim 1 above), and a lens set disposed over the band-pass filter, the lens set including at least one optical lens (McEldowney, image sensor as shown in figs. 2-4 includes lenses, paragraphs 0035,0078), wherein the image sensor, the band-pass filter and the lens set constitute a camera
module (McEldowney, figs. 2-4, paragraphs 0035,0078).
	Regarding claim 3, the combination of McEldowney and Schmidt teach the system of claim 2, wherein the polarization modulator and polarizer is disposed outside the camera module (e.g., paragraph 0078, spectral filter/polarizer may be disposed between the polarized image sensor and the optical lenses ‘206, also polarizer and modulator as shown in figs. 5-6 of ‘068).
	Regarding claims 6-7, the combination of McEldowney and Schmidt teach the system of claim 2, wherein the polarization modulator is disposed inside the camera module and above the lens set (e.g., modulator as shown in figs. 5-10 of ‘068), and the polarizer is disposed between the image sensor and the band-pass filter (e.g., fig. 6 of ‘068).
Regarding claim 8, the combination of McEldowney and Schmidt teach the system of claim 2, including polarization modulator disposed at different location such as, between the polarizer and the lens set (e.g., figs. 5-10 of ‘068), but fails to show the modulator between the polarizer and band-pass filter. 
It is noted that, in view of the above teaching, the location of the modulator can vary
based on the desired application/structure, and therefore consider as a design choice.
	Regarding claim 9, the combination of McEldowney and Schmidt teach the system of
claim 2, wherein the polarization modulator is disposed between the band-pass filter and the
lens set, and the polarizer is disposed between the image sensor and the band-pass filter (e.g.,
figs. 6-8 of ‘068).
	Regarding claim 10, the combination of McEldowney and Schmidt teach the system of
claim 2, wherein the polarization modulator is disposed between the polarizer and the lens set, 
and the polarizer is disposed between the band-pass filter and the polarization modulator (e.g.,
fig. 6 of ‘068).
	Regarding claim 11-12, the limitations claimed are substantially similar to claims 1-2
above, and is directed to the method of the system claims 1-2, which has been addressed in the
in the above claims.
Regarding claim 13, The method of claim 12, wherein the polarization modulator and the 
polarizer is disposed outside the camera module (please refer to claim 3 above).
Regarding claims 16-20, the limitations claimed are substantially similar to claims 6-10
above, therefore the ground for rejecting claims 6-10 also applies here.
	Examiner Note: Hang (US 5011280, section 32-34, related to fig. 5, discloses band-pass filter, e.g., polarizer, to pass only the frequency of the coherent light of the illumination, reflected from the object, and reject all ambient light, thus consider to be equivalent to the limitation as recited in claims 1 and 11. And Further; Jenn-Kwei (WO 2020180755, through-out the disclosure, teaches structured light source 103 illuminates the sample 109, and the reflected polarized light selectively passes through he polarizer, e.g., bandpass filter 106-107, and blocks incident light). 
7.	Claims 4-5 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over
McEldowney (US 2021/0084206) in view of Schmidt et al. (US 2020/0221068) and further in
view of Border et al. (US 2015/0205035).
	Regarding claims 4-5, McEldowney discloses the system of claim 2, including polarizer,
and polarization modulator, as discussed in the above action. the combination is silent in
regards to, polarizer is coated on atop surface of the lens set, the top surface being opposite the
image sensor, as specifies in the claim.
	However, examiner indicates that the use of coating material on the top/out-side surface
and/or inside of the lens to block certain wavelengths and/or reflection based on the desired
application is well known and used in the conventional prior art of imaging, as evidenced by
Border, paragraph 0364.
In view of the above, it would have been obvious before the effective filing date of the
claimed invention to a person having ordinary skill in the art to modify the teaching of Border, into the polarization capturing device of McEldowney, by using polarization sensitive coating on the lens for polarizing purpose. Applicant should note that, location of modulator/polarizer with respect to the lens set consider as a design choice.
	Regarding claims 14-15, the limitations claimed are substantially similar to claims 4-5
above, therefore the ground for rejecting claims 4-5 also applies here.
Conclusion
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Behrooz Senfi whose telephone number is 571-272-7339. The examiner can normally be reached on M-F 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/Interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kelley Christopher can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available
through Private PAIR only. For more information about the PAIR system, see
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786- 9199 (IN USA OR CANADA) or 571-272-1000.
/BEHROOZ M SENFI/Primary Examiner, Art Unit 2482